Citation Nr: 0125932	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection of athlete's foot.

2.  Entitlement to service connection for dental disability 
for the purpose of an award of disability compensation 
benefits.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensably disabling.

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an adjustment 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active military service from December 21, 
1973 until December 3, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision.  With 
respect to the claim to reopen, the Board notes that service 
connection was denied in January 1976 for an adjustment 
reaction.  Although the veteran's October 1998 application 
for benefits included a claim of service connection for 
schizophrenia, the RO limited its May 1999 rating action to 
the question of whether new and material evidence had been 
presented to reopen the previously denied claim of service 
connection for an adjustment reaction.  The issue was also 
handled this way in an August 1999 statement of the case.  
Additionally, the veteran's substantive appeal specifically 
referred to an adjustment reaction, not schizophrenia.  
Nevertheless, when he appeared for a hearing before the Board 
in July 2001, he again raised the question of entitlement to 
service connection for schizophrenia.  Since the RO has not 
yet addressed this question, and because the Board does not 
have jurisdiction to consider it, the claim of entitlement to 
service connection for schizophrenia is referred to the RO 
for further action.  

(The claim of service connection for athlete's foot and the 
claim for an increased rating for hemorrhoids are the subject 
of a remand that follows the decision below.)


FINDINGS OF FACT

1.  Dental problems for which the veteran seeks service-
connected compensation benefits-missing and carious teeth-
are not cognizable disabilities for the purpose of an award 
of disability compensation.

2.  The RO denied a claim of entitlement to service 
connection for an adjustment reaction in January 1976; the 
veteran was notified of the denial, but did not appeal.

3.  The evidence received since the January 1976 denial, by 
itself, or in connection with the previously assembled 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  Service connection for the dental problems claimed by the 
veteran, for the purpose of an award of disability 
compensation benefits, is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.381(a) (2001).

2.  New and material evidence has not been received to reopen 
a claim of service connection for an adjustment reaction.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156, 3.303, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Dental Problems

The veteran contends that injuries he sustained during 
service, when hospitalized with a diagnosis of schizophrenia, 
caused his dental problems.  He specifically identifies 
missing and carious teeth.  Additionally, the veteran 
indicates that his inability to care for himself due to an 
acquired psychiatric disorder contributed to such dental 
problems.  

The evidence of record includes service dental records which 
show that the veteran was treated in June 1975 for carious 
teeth, numbers 14, 15, 17, 18, and 19.  

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, not for compensation purposes.  
38 C.F.R. § 3.381 (2001).

The Board recognizes that the veteran believes that he was 
injured during a September 1975 hospitalization.  He has 
since claimed that he has missing and/or carious teeth that 
were due to trauma in service or due to his failure to care 
for his teeth because of schizophrenia.  However, the Board 
concludes that there is no basis under applicable regulations 
for the award of service-connected compensation for the 
dental problems noted by the veteran.

In short, it is the Board's conclusion that it is without 
legal authority to grant service connection for dental 
problems complained of by the veteran for the purpose of an 
award of disability compensation benefits.  It is precluded 
by law.  While carious or replaceable missing teeth may be 
service connected for purposes of determining entitlement to 
dental examinations and/or outpatient dental treatment under 
38 C.F.R. Part 17 (2001), the question of entitlement to 
service connection for purposes of such examination and/or 
treatment is a matter that has not been adjudicated and 
placed before the Board.  38 C.F.R. § 17.161 (2001).  In 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  The veteran's case is one 
such case and is therefore denied.


II.  New and Material Evidence

The veteran also contends that new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for an adjustment reaction.  

The RO denied service connection for an adjustment reaction 
in a January 1976 rating decision.  The veteran was notified 
of this decision, but he did not appeal and the decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103; 
38 C.F.R. § 19.118 (1975).  Hence, the Board can consider the 
merits of the present claim for service connection only if 
"new and material evidence" has been submitted since the 
time of the prior final adjudication.  See 38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).  In fact, 
the Board's jurisdiction to consider the underlying claim and 
adjudicate it de novo depends upon whether there is new and 
material evidence in the record.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that there is 
no such evidence of record, that is where the analysis must 
end.  Id.  Further analysis beyond that question is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board notes that on August 29, 2001, the Secretary 
promulgated regulations which amended the regulation 
regarding new and material evidence.  However, the amended 
regulation applies only to claims to reopen submitted on or 
after August 29, 2001.  Since the veteran's claim to reopen 
was submitted in October 1998, it falls under the earlier 
definition cited above.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

At the time of the January 1976 rating decision, the claims 
file included service clinical records reflecting that the 
veteran was hospitalized in September 1975 with a diagnosis 
of paranoid psychosis.  These records note that the veteran 
was considered a "good soldier" until 3-4 months prior to 
hospitalization.  At that time, the veteran reportedly became 
increasingly depressed, angry, irritable, and given to 
violent outbursts of anger.  Service medical records show 
that later in September 1975, the veteran was transferred to 
a military hospital at Fort Gordon, Georgia and was admitted 
with a diagnosis of schizophrenia, paranoid, type.  A 
hospital note dated a few days after admission, relates that 
the veteran reported that this illness dated back to April of 
1975.  The examiner noted no apparent psychiatric 
difficulties.  A Physical Evaluation Board Proceedings (DA 
Form 199) report, dated in October 1975, reflects a finding 
that the veteran was unfit for further service, and a 
recommendation that a combined rating of 50 percent be 
assigned and the veteran placed on the temporary disability 
retirement list, with a re-examination scheduled for April 
1977.  Also included in the record is a Medical Board 
Proceedings (DA Form 8-118) record, also dated in October 
1975, showing a diagnosis of schizophrenia, paranoid type, 
acute.  A history taken at that time reflects no significant 
problems during childhood.  A November 1975 VA Hospital 
Summary shows his admission to a VA hospital, with a 
diagnosis of adjustment reaction of adult life.  The examiner 
commented that he did not believe the veteran's claim that he 
had previously faked the symptoms of schizophrenia.  Further, 
the examiner noted that testing indicated paranoid 
schizophrenia in fair remission.  

Since the January 1976 rating decision, evidence has been 
added to the claims file, including a final order of 
retirement, dated in June 1977, removing the veteran from the 
temporary disability retired list as permanently unfit.  In 
support of his claim to reopen, the veteran submitted the 
records of a Berlin, Germany hospital dated from July 1980 to 
December 1988.  A translation of these records reveals that a 
psychological examination was conducted in 1985 and that no 
further psychological examination was planned.  In addition, 
an October 1999 VA examination report relates that the 
veteran noted a history of treatment for possible post-
traumatic stress disorder or depression and for having an 
alcohol abuse problem.  Further, a transcript from the July 
2001 hearing was associated with the file.  At the hearing, 
the veteran testified as to his post-service mental state.  

While the Board finds that the evidence added to the claims 
file since January 1976 is "new" in the sense that it is 
neither redundant, nor cumulative of evidence of record prior 
to that time, the evidence is not material to the claim.  In 
this regard, the Board notes that the question that is 
central to resolving the veteran's claim is whether any 
cognizable disability for compensation purposes is connected 
to any in-service injury or disease.  The newly associated 
evidence presents the veteran's symptoms since discharge.  As 
such, the evidence does not bear on the question of whether a 
present problem is connected to military service.  
Consequently, this evidence is not so significant that a fair 
resolution of the claim cannot be had without it.  New and 
material evidence not having been presented, the request to 
reopen the claim must be denied.   

III.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  On 
August 29, 2001, VA promulgated regulations establishing 
guidelines for implementing the Veterans Claims Assistance 
Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Under the Act and the newly promulgated regulations, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159 (b)(1)).  In this case, the RO notified the veteran, 
by letter dated in November 1998, of the evidence needed to 
substantiate his claim to reopen and for service connection 
of dental problems.  In addition, the RO notified the veteran 
of the applicable regulatory requirements by way of an August 
1999 statement of the case.  With respect to the claim of 
entitlement to service connection for dental problems, the 
Board finds that there is no reasonable possibility that any 
additional VA assistance would substantiate his claim.  This 
is so given the legal impediment to awarding compensation for 
the problems complained of by the veteran.  As for the claim 
to reopen, it should again be pointed out that the question 
of whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, further 
development action need not be taken.  Therefore, under the 
circumstances of this case, a remand of these two issues 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran with 
respect to these two claims.  Further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for dental disability for the purpose of 
compensation benefits is denied.  

The claim to reopen service connection for an adjustment 
reaction is denied.


REMAND

In contrast to the above-resolved claims, the claims for 
service connection of athlete's foot and for an increased 
rating for hemorrhoids require additional development before 
appellate processing can proceed.  In this regard, the 
service medical records reflect treatment for athlete's foot 
in June 1975.  During the September 1999 VA examination, the 
veteran reported that he had athlete's foot since he left the 
military.  Additionally, at the July 2001 hearing the veteran 
said that he had not seen a doctor for athlete's foot in the 
past eight years.  The veteran also indicated that at the 
time of the hearing he was experiencing problems with 
athlete's foot.  By virtue of the rating decision and 
statement of the case the veteran was notified that his claim 
was considered not well grounded due to the absence of a 
connection between any present disability and an in-service 
injury or disease.  In light of the fact that there is no 
evidence that the veteran was notified regarding providing 
post-service treatment records, and the fact that the RO 
decided the claim on the basis that it was not well 
grounded-a legal hurdle no longer applicable-the Board 
finds that additional development on this claim is warranted.

In the January 1976 rating decision, the RO also denied the 
veteran's request for an increased (compensable) rating for 
hemorrhoids.  Private medical records show that the veteran 
had surgery for his hemorrhoids in 1986.  That 1986 record is 
the most recent medical evidence of record relating to the 
hemorrhoid disability.  Consequently, there is no reliable 
evidence by which to evaluate the present severity of the 
disability.  A VA examination to evaluate the severity of the 
veteran's service-connected hemorrhoid disability is 
warranted. 

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159) are fully 
satisfied. 

2.  The development action should include 
asking the appellant to furnish any 
additional lay or medical evidence as to 
past treatment for any skin disorder of 
the feet or hemorrhoids, that is not 
already part of the record.  The RO 
should assist the veteran in obtaining 
such evidence and should contact any 
identified caregivers to obtain relevant 
records.  Any additional evidence 
received through these development 
efforts should be associated with the 
claims folder.

3.  After the above-requested 
development is completed, the veteran 
should be scheduled for VA 
examinations.  The examiners should 
review the claims folder and a copy of 
this remand before examining the 
veteran.  The skin examiner should 
provide an opinion as to the medical 
probabilities that any current 
athlete's foot is attributable to the 
veteran's military service, including 
the athlete's foot experienced in June 
1975.  The examiner should explain his 
opinion in the context of the entire 
record, especially the veteran's 
service medical records.  The examiner 
who evaluates the veteran's hemorrhoids 
should describe the severity of the 
veteran's hemorrhoids, keeping in mind 
the criteria outlined in the applicable 
rating criteria. 

4.  The RO should ensure that the 
examiners' reports comply with this 
remand.  If any report is insufficient, 
the RO should return it to the examiner 
with instructions to take necessary 
corrective action. 

5.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the above request.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued that 
addresses all the relevant evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These remanded claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 


